DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: A product dispenser including the features “a display shelf disposed in the upper housing and configured to display a display product that is visible from an exterior of the product dispenser; and wherein the product delivery system is not able to transport the display product to the delivery portal” in combination with the rest of the claim language is not taught by the prior art.
Claims 9-13 are allowed.
The following is an examiner’s statement of reasons for allowance: A vending machine including the features “a rotational actuation system coupled to the product transporter and the central support, wherein the rotational actuation system is configured to position the product transporter along a 360 degree arc in a horizontal plane“ in combination with the rest of the claim language is not taught by the prior art.
Claims 14-17 are allowed.
The following is an examiner’s statement of reasons for allowance: A product dispenser including the features “a rotational actuation system coupled to the product transportation component and the central support, wherein the rotational actuation system is configured to position the product transportation component along a 360 degree arc in a horizontal plane“ in combination with the rest of the claim language is not taught by the prior art.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYODEJI T OJOFEITIMI whose telephone number is (571)272-6557. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AYODEJI T OJOFEITIMI/Examiner, Art Unit 3651                                                                                                                                                                                                        
/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651